GRAVES, J.
(dissenting). — I shall not go into all the reasons for this dissent. One proposition will suffice. It is undisputed in-this record that a number of the written contracts read from “Hale, Mo., to Kansas City, Mo.” The defendant having thus contracted cannot gainsay the terms of its contract in order to make an interstate shipment out of a contracted intrastate shipment. The contract estops defendant from making such claim.
For this reason the majority opinion is in error, if not for others. I therefore dissent.
Brown, J., concurs with me.